Citation Nr: 0842548	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  07-35 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to educational assistance benefits under Chapter 
30, Title 38, United States Code (Montgomery GI Bill), for 
his attendance at Spartan Health Science University from May 
2003 to December 2003 and from May 2004 to December 2004.  


REPRESENTATION

Veteran represented by:  Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran, who is the appellant, had active service from 
July 1992 to June 1996.    

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a February 2006 administrative 
decision of the Department of Veterans Affairs Regional 
Processing Office (RO) in Buffalo, New York.  The file was 
subsequently transferred to the Muskogee, Oklahoma RO, which 
currently has jurisdiction of the claim.  

In May 2008, the veteran appeared in Washington, DC, and 
testified at a hearing before the undersigned Veterans Law 
Judge.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The veteran seeks payment of VA educational assistance 
benefits under the Montgomery GI Bill (MGIB), Chapter 30, 
Title 38, United States Code.  At his hearing, the veteran 
testified that he was seeking benefits for the periods of his 
attendance at Spartan Health Science University from May 2003 
to December 2003 and from May 2004 to December 2004.  
Documentation in the file indicates that the veteran was 
working toward a Doctor of Medicine degree.  However, the 
evidence in the file is ambiguous with regard to the schools 
at which he was enrolled and the dates of those enrollments.  

For example, an enrollment certification form (VA Form 22-
1999), dated in October 2004, indicates that the veteran was 
enrolled at St. Luke School of Medicine in Inglewood, 
California from September 2003 to January 16, 2004, from 
January 19, 2004 to May 14, 2004, and from May 17, 2004 to 
September 2004.  On another form, VA Form 22-1995, Request 
for Change of Program or Place of Training, dated in 
September 2005, the veteran indicated that his old school was 
Sinclair Community College and his new school was Spartan 
Health Sciences University of Santa Teresa, New Mexico.  In 
documents received in December 2005, there is a request for 
accelerated payment, signed by an official at Spartan Health 
Sciences University, School of Medicine, St. Lucia, West 
Indies, and there is data indicated on VA Form 22-1999, 
Enrollment Certification, which shows that the veteran was 
enrolled there from May 2003 to December 2003 and from May 
2004 to the present.  

In a February 2006 letter, the RO denied the veteran's 
request for payment of VA educational assistance benefits at 
Spartan Health Sciences University of St. Lucia, West Indies, 
on the basis that the foreign program was not approved for 
veterans' benefits at that time.  Other documents in the file 
indicate that the Doctor of Medicine program offered at the 
school in St. Lucia was withdrawn effective April 1, 2004.  A 
computer-generated note, dated in May 2007, indicates that 
the veteran attended Spartan Health Sciences University in 
New Mexico; that the parent school was located in St. Lucia, 
West Indies; and that while the West Indies school was not 
listed as an approved school, the New Mexico school was 
listed as approved.  At his hearing, the veteran testified 
that when he applied to the Spartan Health Sciences 
University, he was informed that the school was approved by 
VA.  He also stated that he has since called VA and was told 
that his school was again approved.  A copy of a page from 
the school's website, which was accepted at the hearing, 
notes that VA "approved benefits may also be available for 
Veterans".  

In response to a November 2006 letter requesting the veteran 
to clarify his apparent attendance at schools in Santa 
Teresa, New Mexico, in California, and in the West Indies, he 
stated briefly that he was only enrolled at Spartan Health 
Sciences University, but he did not provide the dates of his 
enrollment.  

Additional development is needed to answer the following 
questions:  at what school was the veteran enrolled, what 
were the dates of his enrollment, and was the school approved 
for purposes of educational assistance benefits under Chapter 
30 (Montgomery GI Bill) during the periods of the veteran's 
enrollment.  A distinction should be made, where necessary, 
between the school in New Mexico and the school in West 
Indies, in terms of whether the veteran is eligible for 
Chapter 30 benefits.

Accordingly, the case is REMANDED for the following action:

1.  Request the veteran to provide, for 
purposes of payment of Chapter 30 
benefits, documentation showing his 
enrollment in an education (medical) 
program and the dates of his enrollment, 
such as copies of school transcripts.  The 
name of his school, to include whether it 
is located in New Mexico, West Indies, or 
California, should be clearly indicated in 
the record.  

2.  Thereafter, obtain from the VA 
Regional Processing Office in Buffalo or 
Muskogee documentation showing, for the 
period or periods of the veteran's 
enrollment in an education (medical) 
program, whether or not his program was 
approved for purposes of payment of 
educational assistance benefits under 
Chapter 30.  

3.  After the above development is 
completed, adjudicate the claim.  If any 
benefit sought on appeal remains denied, 
furnish the veteran a supplemental 
statement of the case and return the case 
to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the veteran's appeal.  38 C.F.R. 
§ 20.1100(b) (2008). 


